Citation Nr: 1637597	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial compensable rating for right calcaneal plantar spur.

3.  Entitlement to an initial compensable rating for left calcaneal plantar spur.

4.  Entitlement to an initial compensable rating for right Achilles spur.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected bilateral calcaneal plantar spur and right Achilles spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1983 and from December 1983 to January 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Board has considered whether an inferred claim for total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board observes that the Veteran filed a claim for a TDIU, which has already been considered by the RO in a May 2015 rating decision.  The Veteran claimed that his employability was adversely affected by back, knee, and foot pain caused by service-connected disabilities.  The Board notes that the Veteran states that he is self-employed as a marine surveyor and tactical boat operations instructor that requires bending, climbing, kneeling, and crawling and that he did not work for seven of the last 12 months.  Moreover, the April 2015 VA examiner opined that the Veteran's bilateral plantar fasciitis affected his ability to work because it could functionally impair physical employment.  Given the foregoing, the Board finds that the issue of entitlement to a TDIU based on service-connected bilateral calcaneal plantar spurs and right Achilles spur has been raised in this case.  

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Accordingly, the Board has jurisdiction over the TDIU claim based on the foot spurs at issue in this appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claims on appeal are decided by the Board.  

Sinusitis

The Veteran asserts that he has a recurring sinus disorder that began in active service.

The Veteran's service treatment records (STRs) document recurrent treatment for sinus problems.  A June 1989 operation report notes the Veteran had vasomotor rhinitis and a septal deformity that was treated with a septoplasty.  An October 1989 operative report notes that the Veteran's sinusitis began after barrel trauma while scuba diving.  An October 1989 STR reports the Veteran had a history of chronic sinusitis treated by surgery that resulted in cerebrospinal fluid leak in the left ethmoid bone.  Multiple STRs dated from October 1991 to January 2001 reflect notations of sinusitis.  A December 2001 STR indicates the Veteran had hoarseness, cough, and a history of sinus surgeries, sinusitis, and tobacco use.  He was assessed with hoarseness, vocal cord polyps, and rhinosinusitis.  A January 2002 STR reports the Veteran underwent a surgical procedure for hoarseness, sinusitis, and a vocal cord tumor.  A July 2006 STR indicates the Veteran had a long history of sinus problems and a history of sinus pain for one week that did not improve with decongestants.  Tenderness in the left maxillary sinus and increased pressure with palpation of the right maxillary sinus and frontal sinuses were found.  The assessment was acute sinusitis.  A February 2008 STR indicates the Veteran reported ear pain for one week, was seen two weeks prior for sinusitis, and was diagnosed with a sinus infection and flu.  The Veteran reported a history of three sinus surgeries and was noted to have tenderness around the frontal maxillary sinuses and a midline septum with erythema, edema, and discharge.  The March 2009 retirement examination report notes the Veteran had chronic sinusitis and allergic rhinitis.  The Veteran reported a history of wheezing and sinusitis in a March 2009 report of medical history and indicated that he had chronic congestion and sinus infections.

In a September 2009 VA examination, the Veteran reported a history allergic rhinitis since 1989 and constant sinus problems that resulted in incapacitation two times per year with symptoms of headaches, interference with breathing through the nose, purulent discharge, vocal hoarseness, pain, and crusting.  The examiner noted a midline nasal septum, with no nasal obstruction, polyps, deviated septum, scar, disfigurement, rhinitis, or sinusitis.  A September 2009 X-ray report provides an impression of "probable normal study," noting that soft tissue haziness over the inferior aspect of the right maxillary sinus was probably a soft tissue density.  The examiner declined to diagnose a sinus disorder and explained that there was no pathology to render a diagnosis.

In an April 2010 notice of disagreement, the Veteran stated that his in-service sinus surgeries did not relieve his symptoms and that he had sinus infections about three to four times per year.  In a June 2012 VA Form 9, the Veteran reported that he developed sinusitis in active service and that it has recurred ever since.  He asserted that he continued to have recurring sinusitis even though he was asymptomatic at a VA examination.

The Board finds the September 2009 VA examination report inadequate because the VA examiner failed to discuss the Veteran's statements concerning recurrent sinus symptoms during and since service.  Therefore, the claim must be remanded for another VA examination, preferably during a recurrence of sinus symptoms.  

Bilateral calcaneal plantar spur and right Achilles spur

The Veteran contends that compensable evaluations for right and left calcaneal plantar spurs and a right Achilles spur are warranted because he has functional impairment due to pain and flare-ups.

April 2009 to May 2009 private treatment records indicate the Veteran had bilateral heel pain that did not radiate and right ankle swelling assessed as bilateral plantar fasciitis and right ankle inversion injury.

In a September 2009 VA examination, the Veteran reported bilateral foot pain exacerbated by physical activity and stiffness.  The examiner found the feet showed no signs of edema, disturbed circulation, weakness, tenderness, deformity, pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus and that alignment of the Achilles tendons on weight-bearing and non weight-bearing was normal.  Additionally, the examiner determined that the right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, heat, deformity, malalignment, subluxation, or guarding of movement, with range of motion 20 degrees dorsiflexion and 45 degrees plantar flexion and no additional limitation of motion upon repetition.  The examiner concluded that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.

In a June 2012 VA Form 9, the Veteran contended that he had frequent pain and limited motion of the feet and right ankle after repetitive use and during flare-ups and that his symptoms affected daily activities.  

A December 2014 private treatment record reports moderate to severe pain in the right leg and foot.  A February 2015 private treatment record indicates the Veteran reported heel pain, limited joint mobility, muscle pain, stiffness, and tenderness and notes that plantar fasciitis was worsening.

In an April 2015 VA foot examination, the Veteran reported constant pain and numbness on the plantar surfaces of the feet and that he was treated with orthotics, boot and bilateral ankle supports, and physical therapy.  The examiner noted pain, tenderness, and a palpable nodule on the medial aspect of the right foot and found no pain, weakness, fatigability, or incoordination that limited functional ability during flare-ups or upon repetition and did not contribute to functional loss because there were no objective findings of functional loss.  The examiner found no functional impairment, pes planus, Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones and indicated that the bilateral plantar fasciitis resulted in moderate foot injury.  The examiner opined that bilateral plantar fasciitis affected the Veteran's ability to work because it "could" present functional impairments that could impact physical employment involving prolonged walking or standing.  The examiner did not find objective evidence that sedentary employment would be impacted.

The Board finds the Veteran's appeal must be remanded for another VA examination to ascertain the level of impairment caused by the service-connected bilateral plantar calcaneal spurs and right Achilles spur that accounts for all pertinent evidence of record.  The Board finds the symptomatology and level of disability attributable to each service-connected disability to be unclear.  

Specifically, the Board notes that the April 2015 VA examiner found moderate foot injury related to right and left plantar fasciitis, but that it was unclear whether any of the reported symptomatology is associated with the service-connected disability rating for right Achilles spur.  Further, the Veteran reported limited motion of the feet and right ankle after repetitive use and flare-ups that affected daily activities and a February 2015 private treatment record notes worsening plantar fasciitis, limited joint mobility, stiffness, tenderness, and heel pain.  The Board notes that when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the findings on the examination are inconsistent with the Veteran's contentions, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and extent of all impairment due to service-connected bilateral plantar calcaneal spurs and right Achilles spur as well as the impact of the disabilities impact on his employability.  Moreover, in light of the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, 13-3238 (Vet. App. July 5, 2016), the Board finds an additional VA examination is warranted to determine the extent of limitation of motion due to pain on both active and passive motion, in weight-bearing and non weight-bearing, and in comparison to the range of motion of the opposite, undamaged joint pursuant to range of motion testing specified in 38 C.F.R. § 4.59.

As the case must be remanded for the foregoing reasons, the RO or the Appeals
Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from November 2015 to the present.
 
Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from November 2015 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any sinusitis that has been present during the period of the claim.  With the Veteran's cooperation, the examination should be scheduled during an interval of flare-up or active sinusitis, if feasible.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the examination of the Veteran and a review of his pertinent history, to include the Veteran's statements, the examiner should identify any sinus disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran should also be afforded a VA examination to determine the symptomatology associated with his service-connected bilateral plantar calcaneal spur and right Achilles spur, the corresponding degree of severity of each disorder, and the impact of each disability on the Veteran's ability to work.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.
The examiner should attempt to distinguish any symptomology associated with service-connected bilateral plantar calcaneal spurs from service-connected right Achilles spur.

The examiner is directed to provide a full description of any functional loss or functional limitations of the ankles, if warranted, during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement.  The examiner should also perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  In addition, the examiner should be directed to provide the results of range of motion testing for the left ankle.

Finally, the examiner should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral foot and right ankle disabilities are sufficient to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for the opinion must also be provided.

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




